UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JASON M. FOREMAN,

               Plaintiff,
       v.
                                                      Civil Action No. 18-367 (TJK)
DEPARTMENT OF THE NAVY et al.,

               Defendants.


                                  MEMORANDUM OPINION

       Jason Foreman, a former servicemember in the United States Marine Corps, has appealed

the decision of the Board for Correction of Naval Records (BCNR) denying his request to

upgrade the status of his other than honorable discharge by suing the Department of the Navy

and Richard V. Spencer, in his official capacity as Secretary of the Navy.

       After serving for about three years, the Navy discharged Foreman under other than

honorable conditions “due to a pattern of misconduct,” some of which had also led to Foreman’s

conviction by special court-martial. Foreman then sought recourse with the BCNR, requesting

that it upgrade his discharge status and order that he undergo medical evaluations to determine

his eligibility for disability benefits. He claimed, among other things, that the discharge decision

improperly relied on the conduct underlying his court-martial and ignored evidence of his

physical and mental disabilities. The BCNR, finding no material error or injustice, denied

Foreman’s requests. That determination, Foreman claims in this suit, was arbitrary and

capricious, unsupported by substantial evidence, and otherwise contrary to law, in violation of

the Administrative Procedure Act.
       The parties have filed cross-motions for summary judgment on Foreman’s claims. For

the reasons explained below, the Navy’s motion will be granted, and Foreman’s motion will be

denied.1

       Background and Procedural History

       A.      Foreman’s Service and Special Court-Martial

       Jason Foreman enlisted with the Marine Corps and entered active duty in 2000, serving

as a “field wireman.” AR 16, 143. He was assigned to the Marine Corps Air Station Cherry

Point, North Carolina, beginning in May 2002. AR 25. In August of that year, he began to

experience left knee pain, and he was ultimately diagnosed with iliotibial band syndrome (ITBS).

AR 65. He was then placed on a six-month period of limited duty beginning in November. Id.

Though “his symptoms did not improve significantly” with treatment, Foreman “was able to

complete many of his work related duties and was therefore listed as deployable.” Id.

       In February 2003, Foreman deployed to Kuwait, though he remained on limited duty.

AR 26, 65. He claims that, during his deployment, his commanding officer forced him to

perform tasks outside his limited duty restrictions. See AR 58; Pl.’s MSJ at 8. While in Kuwait,

Foreman was referred for a medical evaluation because of “alleged homicidal threats [he] made

toward supervisors in his chain of command.” AR 58. The report from that evaluation indicates

Foreman had “fantasiz[ed] about killing” individuals in his chain of command, and that he had

“specifically stated he had planned to use a knife to kill [his staff sergeant].” Id. The medical

practitioner diagnosed Foreman with an unspecified adjustment disorder, occupational problems,



1
  In ruling on these motions, the Court considered all relevant filings, including, but not limited
to, the following: ECF No. 1 (“Compl.”); ECF No. 8; ECF No. 20 (“Pl.’s MSJ”); ECF No. 25
(“Defs.’ MSJ”); ECF No. 32 (“Pl.’s Reply”); ECF No. 34; ECF No. 35 (Joint Appendix, with
citations designated as “AR __”).


                                                  2
left knee pain, and “deployment/occupational stressors.” AR 59. He recommended that

Foreman be sent back to the United States and receive a formal commander-directed

psychological evaluation.2 AR 60.

       Foreman returned to the United States in May 2003 when his six-month period of limited

duty expired, and he then went on leave. See AR 65. Due to his ongoing symptoms from his

ITBS, Foreman was referred to a Navy medical board in June to review his fitness for continued

service. See id.; see also ECF No. 26-3 (“SECNAVINST 1850.4E”) ¶ 1003. 3 The evaluation

was limited to his physical condition. See AR 65. The report determined that Foreman had not

improved significantly during his six months of limited duty, though it acknowledged that his

“deployment did not provide an optimal atmosphere for recovery” and surmised that Foreman

might “be able to make enough of a recovery to return to full duty” if given additional time. Id.

The medical board thus recommended that Foreman return to limited duty for another four

months, as opposed to administratively separating him because of his disability at that time. AR

66. Navy guidance provided that, at least two months before the end of that limited-duty period,




2
  The record does not reflect that Foreman underwent any psychological evaluation upon his
return, see Pl.’s MSJ at 9, though the Navy represents that the medical practitioner’s
recommendation “was not an order to any commander to conduct such an evaluation,” Defs.’
MSJ at 11.
3
 The Navy maintains a “Disability Evaluation System” (DES) through which servicemembers
are evaluated to determine their medical fitness for continued service. See SECNAVINST
1850.4E ¶ 1003. At the time of Foreman’s service, when a servicemember was referred to Navy
DES, a medical evaluation board examined the servicemember and his file to determine whether
he suffered from a chronic condition that made him unfit to return to military duty. Id. ¶ 3102.
The reviewing board then submitted the case and its report to a “Physical Evaluation Board”
(PEB), which made a final determination about the servicemember’s fitness and eligibility for
disability benefits. Id. ¶¶ 3102, 3401–06.


                                                3
Foreman would undergo a second evaluation to determine his status. See SECNAVISNT

1850.4E ¶ 1008.4

         On July 22, 2003, however, the Navy convened a special court-martial charging Foreman

with two violations of the Uniform Code of Military Justice. AR 17–18. The charges concerned

his conduct while deployed in Kuwait, including possessing a weapon contrary to orders and

threatening to kill his superior officer. AR 18. A third charge was later added for threats

Foreman made to harm his former girlfriend. AR 31, 39. Navy guidelines require the

suspension of any disability evaluation process before a PEB when an individual is being

processed for misconduct that could result in a punitive discharge, including a court-martial. AR

19. For that reason, although Foreman had not actually been referred to a PEB, the officer

overseeing Foreman’s case informed the medical board of the ongoing disciplinary proceedings.

AR 19.

         After Foreman was charged, Foreman’s counsel requested that the Navy investigate

whether Foreman suffered from a severe mental disease or defect at the time of his alleged

criminal conduct. AR 38–39. A board of medical examiners—based on clinical interviews,

Foreman’s medical record, and a series of psychological tests—concluded that Foreman had not

suffered from such a disease or defect at the time of the alleged conduct. AR 40–43. In addition,



4
  Defendants submitted with their cross-motion portions of several manuals and instructions cited
in their memorandum. See ECF No. 26. The Court relies on three of them here: ECF No. 26-2,
Marine Corps Separation and Retirement Manual (“MCSRM”); ECF No. 26-3, SECNAVINST
1850.4E; and ECF No. 26-6, Memorandum for Secretaries of the Military Departments (Sept. 3,
2014) (“SECDEF Memo”). Though these materials were not officially included in the certified
administrative record later submitted by the parties, they are explicitly referenced in that record.
See, e.g., AR 157, 160 (MCSRM); AR 82 (SECNAVINST 1850.4E); AR 2 (SECDEF Memo).
And the materials are each official, published guidance from the Executive Branch of
Department of the Navy. Indeed, Plaintiff himself cites to these materials and makes no
objection to Defendants’ reliance on them. Accordingly, the Court considers them along with
the certified administrative record for purposes of this proceeding.

                                                 4
though the board did diagnose him with occupational problems and an unspecified personality

disorder, it concluded that he was competent to stand trial. AR 42–43.

       On September 11, 2003, Foreman agreed to plead guilty to two of the counts with which

he was charged—the two threats of violence—and not guilty to the third, concerning his

improper possession of a weapon. AR 21–23. As part of his plea agreement, he stipulated to a

set of underlying facts, including that he threatened to kill his staff sergeant and to kill or harass

his former girlfriend. AR 25–30. Though he stated that he did not remember specifically

making those statements, he nonetheless admitted to them because he remembered harboring

those intents and had no reason to believe that the witnesses were lying. AR 27, 29–30. On

September 17, Foreman was sentenced to 5 months’ confinement, a $3,500 fine, and a reduction

in rank. AR 31, 33. The convening authority decided not to order that Foreman be punitively

discharged for misconduct. See id. Even so, as part of his plea agreement, Foreman

acknowledged that he understood he might “be processed for an administrative discharge even if

part or all of the sentence, including a punitive discharge, is suspended or disapproved pursuant

to [the] Agreement,” and specifically, that that discharge could be classified as “other than

honorable.” AR 21–22.

       B.      Administrative Separation

       About a month later, Foreman’s commanding officer recommended Foreman for

administrative separation “due to [a] pattern of misconduct.” AR 90. The recommendation

specifically referred to the conduct that resulted in Foreman’s special court-martial—the threats

he made toward his commanding officers and former girlfriend—although it incorrectly stated

that Foreman had been convicted of all three charges. AR 96. The recommending officer also

conducted an interview with Foreman to discuss his separation and reported that “Foreman’s

attitude and demeanor throughout the interview was cavalier and [borderline] disrespectful” and


                                                   5
that he had “no rehabilitative potential.” AR 96. As part of the administrative separation

proceeding, several other officers submitted letters recommending separation, citing immaturity,

a lack of discipline, and Foreman’s inability to perform assigned tasks. See AR 97, 117–22.

And another instance of misconduct—where he was “[c]ounseled” for making personal long-

distance phone calls using Navy telephones—was included as well. AR 175.

       In his rebuttal statement, Foreman admitted to making “serious mistakes,” but he argued

he had been adequately punished through his special court-martial, and he requested a chance to

rehabilitate his standing. AR 124. If the Navy determined to discharge him, he requested, at the

very least, a discharge under honorable conditions. Id.

       On December 1, 2003, the Navy formally decided to administratively separate Foreman

“by reason of misconduct” in light of Foreman’s “pattern of misconduct.” AR 157. Foreman

was officially separated from the Marine Corps on December 11, 2003, with an other than

honorable characterization of his service. AR 16.

       On the same day the Navy formally determined to administratively separate Foreman for

misconduct, he was once again examined for physical disability because he had completed his

four-month period of limited duty. See AR 85. The medical officer determined that Foreman

suffered from chronic ITBS and had “experienced little improvement in his condition.” AR 85.

While Foreman’s condition did not, in the officer’s view, constitute a “physical disability,” the

officer still recommended administrative separation as a result of his physical condition. Id.

Because Foreman had already been administratively separated for misconduct, however, no

action was taken on the medical officer’s recommendation. See Defs.’ MSJ at 10.

       C.      BCNR Proceedings

       In December 2011, Foreman petitioned the BCNR to upgrade the characterization of his

discharge and direct the Navy to conduct a PEB medical review for disability eligibility. See AR


                                                 6
5–6. The BCNR, by the Secretary of the Navy’s delegation, has authority to “correct any

military record . . . when [it] considers it necessary to correct an error or remove an injustice.”

10 U.S.C. § 1552(a)(1); see also Reilly v. Sec’y of the Navy, 12 F. Supp. 3d 125, 130 (D.D.C.

2014). Though Foreman’s petition was not filed within the three-year regulatory time limit, the

BCNR exercised its discretion to review the merits of Foreman’s claims. See AR 1; 32 C.F.R.

§ 723.3(b).

       In support of his petition, Foreman made two main arguments. First, he argued that his

other than honorable discharge was unjust given his record of misconduct. He contended that the

discharge—which impairs his ability to qualify for GI Bill benefits—was an excessive

punishment for his actions, particularly given that he had already been disciplined as a result of

his special court-martial. AR 11–12. And he noted that the officer who recommended him for

administrative separation incorrectly stated that Foreman had been convicted of all three court-

martial charges. AR 12. He also argued that the officer’s observations that Foreman was

“cavalier” during the administrative separation interview and that he had no “rehabilitative

potential” were biased and unsupported by evidence. AR 12–13.

       Second, Foreman argued that the Navy failed to adequately consider his health condition.

He asserted that the officials reviewing his administrative separation recommendation did not

adequately consider whether his mental health struggles, including alleged post-traumatic stress

disorder (PTSD), affected his “pattern of misconduct.” AR 13. He claimed that he should have

been medically discharged and provided a disability rating instead. AR 13–14. He also claimed

that he was entitled to a medical discharge and disability rating because of the December 2003

recommendation that he be discharged due to disability on account of his ITBS. Id.

       The BCNR, in a written decision, found no reason to conclude that the Navy’s decision to

discharge Foreman due to his misconduct evidenced “probable material error or injustice.” AR

                                                  7
1–2; see 32 C.F.R. § 865.4(h)(4). It specifically cited his threats that led to his court-martial

conviction as well as his censure for making private long-distance telephone calls from a

government-owned telephone. AR 2. The BCNR was also not persuaded that Foreman was

unfit for duty due to physical or mental disability. Id. But it explained that even if he were, the

disciplinary discharge would have taken precedence. Id. Lastly, the BCNR stated that it

“carefully considered” Foreman’s assertion of PTSD, but it explained that it could not

substantiate Foreman’s claim that he suffered from PTSD at the time of his misconduct on the

record before it. Id. It further stated that, in any event, the “seriousness of [Foreman’s]

misconduct outweighed any mitigation that would be offered by the PTSD.” Id.

       D.      This Action

       Foreman commenced this action in February 2018, filing a complaint alleging that the

BCNR’s decision violated the APA, 5 U.S.C. § 500 et seq., because it was arbitrary and

capricious, unsupported by substantial evidence, and otherwise not in accordance with applicable

law. See Compl. ¶ 30. He requests that this Court set aside the BCNR’s decision and order an

immediate upgrade of his discharge status to either an honorable discharge or discharge for

medical reasons. Id. ¶¶ 30–31. In the alternative, he requests that the Court remand the matter to

the BCNR for reconsideration, including by conducting additional medical evaluations. Id. ¶ 31.

       Foreman moved for summary judgment based on the administrative record, and the Navy

cross-moved for summary judgment. See Pl.’s MSJ; Defs.’ MSJ.

       Legal Standards

       Federal Rule of Civil Procedure 56(a) provides that a court must grant summary

judgment if the movant can show “that there is no genuine dispute as to any material fact and

[he] is entitled to judgment as a matter of law.” “A fact is ‘material’ if a dispute over it might

affect the outcome of a suit under governing law,” and a dispute “is ‘genuine’ if ‘the evidence is


                                                  8
such that a reasonable jury could return a verdict for the nonmoving party.’” Holcomb v. Powell,

433 F.3d 889, 895 (D.C. Cir. 2006) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).

       In the APA context, however, courts play a more limited role and look at whether the

administrative record supports the agency’s action as a matter of law. Schmidt v. Spencer, 309
F. Supp. 3d 386, 391 (D.D.C. 2018). When a plaintiff brings claims under the APA, the

reviewing court “sits as an appellate tribunal.” Am. Bioscience, Inc. v. Thompson, 269 F.3d
1077, 1083 (D.C. Cir. 2001). “The entire case on review is a question of law, and the complaint,

properly read, actually presents no factual allegations, but rather only arguments about the legal

conclusion to be drawn about the agency action.” Rempfer v. Sharfstein, 583 F.3d 860, 865

(D.C. Cir. 2009) (internal quotation marks omitted) (quoting Marshall Cty. Health Care Auth. v.

Shalala, 988 F.2d 1221, 1226 (D.C. Cir. 1993)). And summary judgment “serves as the

mechanism for deciding, as a matter of law, whether the agency action is supported by the

administrative record and otherwise consistent with the APA standard of review.” Citizens for

Responsibility & Ethics in Wash. v. SEC, 916 F. Supp. 2d 141, 145 (D.D.C. 2013) (citing

Richards v. INS, 554 F.2d 1173, 1177 & n.28 (D.C. Cir. 1977)). In making that determination, a

court is generally limited to the record before the agency at the time it made its decision. See

CTS Corp. v. EPA, 759 F.3d 52, 64 (D.C. Cir. 2014).

       Foreman brings his APA claim under 5 U.S.C. § 706(2)(A), which provides that a court

must “hold unlawful and set aside agency action, findings, and conclusions found to be arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” In applying that

standard, the key question is whether the agency’s decision was “the product of reasoned

decisionmaking.” Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 52 (1983). That standard “entails a ‘very deferential scope of review’ that forbids a

                                                 9
court from ‘substitut[ing] its judgment for that of the agency,’” and thus the plaintiff’s burden to

make such a showing is a “heavy” one. Van Hollen, Jr. v. FEC, 811 F.3d 486, 495 (D.C. Cir.

2016) (quoting Transmission Access Policy Study Grp. v. FERC, 225 F.3d 667, 714 (D.C. Cir.

2000)).

          Indeed, BCNR decisions “receive additional deference because Congress has given the

Secretary of the Navy, acting through the [BCNR], wide discretion in deciding when to make

corrections to military records.” Havens v. Mabus, 146 F. Supp. 3d 202, 214 (D.D.C. 2015); see

10 U.S.C. § 1552(a)(1) (providing that the Secretary is empowered to correct military records

“when the Secretary considers it necessary to correct an error or remove an injustice”); see also

Piersall v. Winter, 435 F.3d 319, 324 (D.C. Cir. 2006) (describing the standard as “unusually

deferential” when applied to military records correction boards). The statutory standard “simply

[makes it] more difficult to say that the Secretary has acted arbitrarily if he is authorized to act

‘when he considers it necessary to correct an error or remove an injustice’ than it is if he is

required to act whenever a court determines that certain objective conditions are met.” Kreis v.

Sec’y of the Air Force, 866 F.2d 1508, 1514 (D.C. Cir. 1989) (citations omitted) (quoting 10

U.S.C. § 1552(a)).

          In applying that standard to the BCNR’s decision, “[t]he question is not what [the Court]

would have done, nor whether [it] agree[s] with the agency action,” but “[r]ather the question is

whether the agency action was reasonable and reasonably explained.” Jackson v. Mabus, 808
F.3d 933, 936 (D.C. Cir. 2015). To be sure, this does not mean the Court is merely a “rubber

stamp of approval.” Miller v. Roche, No. Civ. A. 03-1742 (RMC), 2004 WL 3257070, at *6

(D.D.C. November 4, 2004). If, for example, a board’s “‘explanation for its determination . . .

lacks any coherence,’ the [Court] ‘owe[s] no deference to [the board’s] purported expertise.”

Haselwander v. McHugh, 774 F.3d 990, 996 (D.C. Cir. 2014) (quoting Tripoli Rocketry Ass’n,

                                                  10
Inc. v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 437 F.3d 75, 77 (D.C. Cir. 2006)).

And “when a [military records] correction board fails to correct an injustice clearly presented in

the record before it, it is acting in violation of its [statutory mandate.]” Id. (quoting Yee v. United

States, 512 F.2d 1383, 1387 (Ct. Cl. 1975)). Remand is also appropriate if a board does not

respond to arguments which “do not appear frivolous on their face and could affect [its] ultimate

disposition.” Frizelle v. Slater, 111 F.3d 172, 177 (D.C. Cir. 1997).

       Ultimately, however, Congress has fashioned a heavily deferential standard that “is

calculated to ensure that the courts do not become a forum of appeals by every soldier

dissatisfied with his or her ratings, a result that would destabilize military command and take the

judiciary far afield of its area of competence.” Cone v. Caldera, 223 F.3d 789, 793 (D.C. Cir.

2000). Indeed, under this standard “[p]erhaps only the most egregious decisions may be

prevented.” Kreis, 866 F.2d at 1515.

       Analysis

       The Court’s analysis of Foreman’s claim proceeds in two parts. First, the Court considers

Foreman’s argument that his discharge was unjustly based on conduct for which he was already

court-martialed. Second, the Court examines Foreman’s various claims that the BCNR failed to

adequately account for his mental and physical health status. In so doing, the Court, as it must,

limits its review to the record before the BCNR at the time of its decision. See Schmidt, 319
F. Supp. 3d at 392. Finding that the BCNR addressed Foreman’s concerns and that its decision

was reasonable on the record before it, the Court rejects his claim and will enter summary

judgment for the Navy.

       A.      Consideration of Foreman’s Misconduct

       Foreman contends that the Navy improperly discharged him based on conduct for which

he had already been punished through his court-martial conviction. See Pl.’s MSJ at 15–16. He


                                                  11
argues that he was unjustly punished twice for the same conduct, and he stresses that despite

sentencing him to confinement, the court-martial did not recommend administrative separation.

Id. at 15. He also notes his commanding officer’s recommendation for administrative separation

incorrectly stated that Foreman was convicted of all three charges in his court-martial

proceeding. Id. at 15–16. And he claims that the conduct to which he did plead guilty was

“relatively minor” and “made in anger and frustration after being provoked” by his commanding

officers, who he alleges “deliberately, unnecessarily[,] and illegally” ordered him to perform

tasks beyond his limited-duty restrictions. Id. at 16. Given these considerations, Foreman

maintains that his discharge was fundamentally unfair, and thus that the BCNR erred in deciding

not to alter his status. The Court, for several reasons, cannot agree.

       First, nothing in the record suggests that the Navy could not pursue administrative

separation on an other than honorable basis due to Foreman’s misconduct even though he had

already been punished for that same misconduct as a result of a special court-martial. Indeed,

applicable guidelines expressly state otherwise. See MCSRM ¶ 6106.2 (providing that “[a] prior

court-martial conviction for a serious offense is not a bar to administrative separation processing

based on that offense”). Moreover, Foreman’s other than honorable discharge was based on a

“pattern of misconduct,” AR 157, and the applicable guidelines specifically contemplate that

such misconduct may also result in a conviction by special court-martial, see MCRSM ¶ 6210.3

(noting that separation due to a pattern of misconduct “need not” be based on misconduct that

was the subject of military or civilian conviction); see also id. ¶ 1004.4(c) (contemplating that a

servicemember’s administrative separation can be characterized as other than honorable when

based on a pattern of misconduct that includes a serious offense for which the servicemember

was convicted by court-martial). Foreman even acknowledged that he may be subjected to




                                                 12
administrative separation independent of his court-martial proceedings in his plea agreement.

See AR 21–22.

       Foreman thus resorts to a general claim that the decision was nevertheless “unjust.” But

the record does not support Foreman’s assertion that the BCNR’s conclusion was so manifestly

unjust or erroneous that it must be set aside under the “unusually deferential” standard of review.

Piersall, 435 F.3d at 325. The BCNR cited Foreman’s “making private telephone calls from a

government owned telephone, and conviction by special court-martial of two instances of

communicating threats, one of which was a threat to kill a Staff Sergeant.” AR 2. 5 Even

considering Foreman’s insistence that the misconduct was “relatively minor” and caused by

provocation by his superior officers, the Court cannot conclude that the BCNR’s decision lacks a

rational basis. In reaching its decision, the BCNR emphasized the “seriousness of [Foreman’s]

misconduct,” and the Court, given its limited role in reviewing that determination, will not

substitute its own judgment for the BCNR’s on the propriety of Foreman’s discharge. AR 2. 6




5
  Because the BCNR only references the conduct underlying the two charges to which Foreman
pleaded guilty, to the extent Foreman’s commanding officer mischaracterized the result of
Foreman’s court-martial proceeding when he recommended Foreman for administrative
separation, there is nothing in the record that suggests that that error impacted the BCNR’s
conclusion. Moreover, because the BCNR relies exclusively on Foreman’s misconduct, rather
than the commanding officer’s description of Foreman’s general character and demeanor,
Foreman’s allegation of bias by the commanding officer are of no moment in assessing the
reasonableness of the BCNR’s conclusion.
6
  Foreman also asserts in a footnote that his counsel misled him about the potential punishment
when he pleaded guilty to the two court-martial charges. See Pl.’s MSJ at 11 n.8. And he
suggests that he pleaded guilty because he was scared. Id. But Foreman never develops this
point further or explains why that should undermine the BCNR’s conclusion that his other than
honorable discharge should stand. The Court need not consider a cursory claim made only in a
footnote. See Hutchins v. District of Columbia, 188 F.3d 531, 539 n.9 (D.C. Cir. 1999).

                                                13
       B.      Consideration of Foreman’s Mental and Physical Health

       Foreman also contends that he should have been discharged because of his disability. See

Pl.’s MSJ at 16–20. He claims that he was eligible for a medical discharge based on his ITBS, as

evidenced by the medical officer’s recommendation at the end of Foreman’s light-duty period,

and he also alleges that, given his past struggles with mental health, the Navy should have

conducted a DES review to examine his mental health condition. See id. at 17–18. These

processes, Foreman claims, were wrongly cut short once the Navy began administrative

separation proceedings. See id. at 17–20. And thus he maintains that the BCNR erred when it

failed to change his discharge status to reflect a medical discharge or, at the very least, send

Foreman for additional medical evaluations. The Court, however, again finds that Foreman fails

to meet his heavy burden to demonstrate that the BCNR’s decision was unreasonable.

       In its decision-letter to Foreman, the BCNR acknowledged that Foreman had been

diagnosed with ITBS and certain behavioral disorders, but it was “not persuaded that [Foreman]

was unfit for duty” by reason of disability. AR 2. The BCNR further noted that even if Foreman

had been “unfit for duty” and therefore eligible for separation by reason of disability, his

separation for misconduct would have taken precedence anyway. See id. And the BCNR found

Foreman’s claims that he lacked culpability for his misconduct because of struggles with his

mental health, including alleged PTSD, to be “unsubstantiated” and, even assuming they were

plausible, insufficient to warrant changing his discharge status. Id. The Court cannot conclude

that those determinations were unreasonable or unsupported by evidence. Indeed, it is hard to

see how the BCNR could have reached a different conclusion.

       As to Foreman’s physical condition, the medical officer that evaluated Foreman for any

physical disability specifically concluded that Foreman’s ITBS did not constitute a physical

disability. AR 85. For that reason, and contrary to Foreman’s assertion, the officer did not refer


                                                 14
him to the PEB, nor was he obligated to do so. See Defs.’ MSJ at 19. And even if Foreman had

been referred to the PEB to determine if he suffered from a physical disability, those

proceedings, as the BCNR emphasized, would necessarily have been suspended due to

Foreman’s pending administrative separation by reason of misconduct. See AR 2;

SECNAVINST 1850.4E ¶ 3403(a). Following Foreman’s second period of limited duty, the

medical officer did recommend that Foreman be processed for administrative separation “for the

convenience of the government.” Defs.’ MSJ at 19; see AR 85. But there was no need to begin

that process because that same day the Navy decided to administratively separate Foreman by

reason of misconduct.

       Foreman’s arguments about his mental health fare no better. The record includes several

evaluations of his mental health during his service, and while each noted that Foreman likely

suffered from occupational or behavior disorders, none determined that he suffered from PTSD

or any other mental health condition that would entitle him to discharge by reason of disability.

See AR 58–60 (examination with medical officer in Kuwait); AR 40–43 (medical evaluation

during court-martial proceeding). In fact, Foreman’s examination to determine his competency

to stand trial included a formal psychological evaluation, and the examiners concluded that

Foreman likely “exaggerated” his psychological symptoms and that he did not appear to suffer

from any serious mental illness or defect. AR 42–43. Without any medical evidence to the

contrary, the BCNR’s conclusion that Foreman’s claim of PTSD was “unsubstantiated” was

manifestly reasonable. AR 2.7


7
  The BCNR’s decision does mention a “post service PTSD diagnosis” that Foreman provided.
AR 2. It is not clear what the BCNR is referring to here, as Foreman makes no mention of such
a diagnosis in either his petition to the BCNR or in his briefing before this Court. In any event,
the Court’s conclusion that Foreman failed to substantiate his claim of PTSD “at the time of [his]
misconduct,” even considering a “post service” diagnosis, is not unreasonable given the two


                                                15
       The medical officer who examined Foreman in Kuwait did recommend further

psychological testing to determine Foreman’s continued fitness for duty. AR 60. That

recommendation, however, did not constitute a formal referral to the PEB. And even if it had, as

the BCNR noted, see AR 2, because of Foreman’s court-martial proceedings and his subsequent

administrative separation by reason of misconduct, any review by the PEB would have been

suspended. See SECNAVINST 1850.4E ¶ 3403(a). The BCNR thus was not unreasonable in

concluding that, even if Foreman was in fact eligible for discharge by disability, his other than

honorable discharge for misconduct without first referring him to a Navy medical board was still

appropriate.

       Foreman nevertheless contends that the BCNR was obligated to at least order additional

examinations by the Navy medical boards. See Pl.’s MSJ at 19. Relying heavily on the D.C.

Circuit’s opinion in Haselwander, Foreman claims that, given indications in the record that he

suffered from some mental health conditions, the BCNR had a duty to further “develop the

record” and seek additional medical evidence. Pl.’s MSJ at 19–20 (citing 774 F.3d at 997). In

Haselwander, the plaintiff had asked the Army Board for Correction of Military Records to

revise his military record to reflect that he was wounded in combat so that he could receive the

Purple Heart. See 774 F.3d at 991. But despite providing witnesses to his injury and

photographs of his bandaged wounds, the Board rejected his request because there was “no

available medical record to corroborate the photographs.” Id. at 992 (emphasis removed). The

D.C. Circuit found this reasoning “utterly illogical” and “patently unfair,” given that the

plaintiff’s claims were supported by uncontested, creditable evidence, id. at 993, and that the



contemporaneous evaluations that made no such observation. AR 2. Moreover, it is Foreman’s
obligation to show that the BCNR’s decision violated the APA, and he makes no mention of
additional evidence that the BCNR inadequately considered. See Van Hollen, 811 F.3d at 495.

                                                 16
basis for the Board’s denial was the very mistake in his medical records—the lack of any report

of his injury—that he was attempting to correct, id. at 1000.

       The circumstances present here are far afield. The BCNR did not ignore uncontested

evidence, nor did it unfairly fault Foreman for the alleged error in his records that he seeks to

have changed. Rather, it relied on record evidence suggesting that Foreman did not suffer from

PTSD or any other serious mental health defect that would entitle him to discharge by reason of

disability. And Foreman points to no extrinsic evidence presented to the BCNR that suggests

otherwise. Instead, Foreman claims that the Navy’s failure to conduct additional mental health

screening ought to justify changing his discharge status. Pl.’s Reply at 4–5. But, for the reasons

explained, nothing in the record suggests that the Navy deviated from its standard practices in

declining to do so. And Foreman wrongly insists that the BCNR had to supplement the record

on his behalf. While the BCNR certainly may not ignore “an injustice clearly presented in the

record,” Yee, 512 F.2d at 1387 (emphasis added), it “is not an investigative body,” 32 C.F.R.

§ 723.2(b); see also id. § 723.4(e)(1) (“It is the responsibility of the applicant to procure such

evidence not contained in the official records of the Department of the Navy as [he] desires to

present in support of [his] case.”).

       Finally, Foreman’s argument that the BCNR acted contrary to Department of Defense

guidance to military records correction boards concerning PTSD claims is unpersuasive. See

Pl.’s Reply at 7–9. He cites a 2014 memorandum from the Secretary of Defense, which directs

that correction boards must “fully and carefully consider every petition based on PTSD brought

by each veteran” and give “liberal consideration” to such claims. See SECDEF Memo at 1, 3.8



8
  These guidelines were later incorporated into the statute governing military records correction
boards, albeit after the BCNR’s decision in this case. See Pub. L. No. 115-91, 131 Stat. 1379
(codified at 10 U.S.C. § 1552(h)).

                                                 17
But the BCNR explicitly acknowledged this guidance in its decision, stating that it had “carefully

considered” Foreman’s PTSD claim, and explained that it still was “unable to substantiate [his]

claims of PTSD at the time of [his] misconduct.” AR 2. And, as explained above, the record

reasonably supports that conclusion.

       Even so, the BCNR went further and explained that even if Foreman were able to show

that he suffered from PTSD at the time of his actions, the “seriousness of [his] misconduct

[would have] outweighed any mitigation that would [have] be[en] offered by the PTSD.” Id.

The memorandum specifically provides that a diagnosis of PTSD should be “carefully weighed

against the severity of the misconduct.” SECDEF Memo. at 4. And the BCNR determined,

reasonably in the Court’s view, that Foreman’s misconduct, including threatening to kill his

superior officer, was particularly serious. Thus, not only is it clear from its decision that the

BCNR followed the memorandum’s guidance, but there is sufficient evidence in the record to

support its ultimate conclusion applying it.

       In light of the record presented, the Court finds that there is, at the very least, a rational

connection between the evidence and the BCNR’s conclusion that it “fails to demonstrate the

existence of probable material error or injustice.” 32 C.F.R. § 723.3(e)(2). Foreman certainly

has not pointed to any aspect of the BCNR’s decision that amounts to “egregious” error. Kreis,
866 F.2d at 1515. His claim will therefore be denied and the BCNR’s decision left undisturbed.

       Conclusion

       For all the above reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 20, will be




                                                  18
denied, Defendants’ Motion for Summary Judgment, ECF No. 23, will be granted, and judgment

will be entered for Defendants. A separate order will issue.

                                                               /s/ Timothy J. Kelly
                                                               TIMOTHY J. KELLY
                                                               United States District Judge

Date: August 9, 2019




                                               19